Exhibit 10.2

 

SHUTTERSTOCK, INC.

 

DIRECTOR COMPENSATION POLICY

 

(as amended on April 8, 2015)

 

Independent directors of Shutterstock, Inc. (the “Company”) shall receive the
compensation for their service as a member of the Board of Directors (the
“Board”) of the Company. This Policy shall remain in effect until it is revised
or rescinded by further action of the Board.

 

General

 

We will pay director fees only to those members of our Board who are independent
under the listing standards of the New York Stock Exchange.

 

Our goal is to provide compensation for our independent directors in a manner
that enables us to attract and retain outstanding director candidates and
reflects the substantial time commitment necessary to oversee the Company’s
affairs.  We also seek to align the interests of our directors and our
stockholders and we have chosen to do so by compensating our directors with a
mix of cash and equity-based compensation.

 

Cash Fees and Retainers

 

Board Members

 

Each independent director shall be entitled to an annual cash retainer of
$50,000 (the “Annual Cash Retainers”) as set forth below.

 

Committee Chairs and Lead Independent Director

 

In addition to the Annual Cash Retainer, an independent director who serves as
member or chairperson of the Company’s Audit, Compensation or Nominating and
Corporate Governance Committee shall be entitled to an additional annual cash
retainer (collectively, the “Committee Cash Retainers”) as set forth below.

 

 

 

Chairperson

 

Other Members

 

 

 

 

 

 

 

Audit Committee:

 

$

20,000

 

$

10,000

 

 

 

 

 

 

 

Compensation Committee:

 

$

7,500

 

$

5,000

 

 

 

 

 

 

 

Nominating and Corporate Governance Committee:

 

—

 

$

2,500

 

 

1

--------------------------------------------------------------------------------


 

Payment of Cash Retainers

 

The Company shall pay the Annual Cash Retainers and the Committee Cash Retainers
on a quarterly basis in arrears, subject to the director’s continued service to
the Company as an independent director or member or chairperson of the Audit,
Compensation or Nominating and Corporate Governance Committee, as applicable, on
the first day of the preceding quarter. Such cash amounts shall be prorated in
the case of service for less than the entire quarter.

 

Equity Awards and Equity Retainers

 

Initial Equity Retainer for New Directors

 

On the date a new independent director becomes a member of the Board, each such
independent director shall automatically receive an award of restricted stock
units with a cash value of $150,000 (an “Initial Equity Retainer”); provided,
however, that the value of the Initial Equity Retainer will be reduced pro rata
for each full month since the date of the last annual meeting of the Company’s
stockholders during which such individual did not serve as a member of the
Board.  The Initial Equity Retainer shall vest as to all of such shares on the
earlier of (i) the one year anniversary of the date of grant and (ii) the date
immediately preceding the date of the next annual meeting of the Company’s
stockholders, subject in each case, to the independent director’s continued
service to the Company through the vesting date.

 

Annual Equity Retainer for Continuing Board Members

 

Each continuing independent director shall automatically receive an annual
equity retainer in the form of an award of restricted stock units with a cash
value of $150,000 (an “Annual Equity Retainer”), with the grant date of such
award to be the date of each Company annual meeting of stockholders. The Annual
Equity Retainer for such independent directors shall vest as to all of such
shares on the earlier of (i) the one year anniversary of the date of grant and
(ii) the date immediately preceding the date of the next annual meeting of the
Company’s stockholders, subject in each case, to the independent director’s
continued service to the Company through the vesting date.

 

Provisions Applicable to All Equity Awards

 

The number of restricted stock units subject to an Initial Equity Retainer or an
Annual Equity Retainer shall be determined by dividing (x) the cash value of the
award by (y) the average of the Company’s closing price for a share of common
stock on each trading day during the thirty (30) trading days period ending on
the date immediately prior to the grant date, rounded down to the nearest whole
number of shares.  The Initial Equity Retainers and the Annual Equity Retainers
shall be subject to the terms and conditions of the Company’s 2012 Omnibus
Equity Incentive Plan (the “Plan”) and the terms of the Restricted Stock Unit
Agreements entered into between the Company and each director in connection with
such awards.  Furthermore, the vesting of all Initial Equity Retainers and
Annual Equity Retainers shall be accelerated in full immediately prior to (and
contingent upon) the effectiveness of a Change of Control (as defined in the
Plan).

 

2

--------------------------------------------------------------------------------


 

Directors’ Deferred Compensation

 

In its discretion, the Company may structure the Initial Equity Retainer and/or
the Annual Equity Retainer to include, or allow the director to elect, a
deferred settlement of the shares subject to such award until the earlier of one
or more of the following events: (i) a fixed date in the future; (ii) a
separation from service as a member of the Board; or (iii) a Change of Control
(as defined in the Plan).

 

Expense Reimbursement

 

All independent directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business.  The Company shall
make expense reimbursements to all directors within a reasonable amount of time
following submission by the director of reasonable written substantiation for
the expenses.

 

3

--------------------------------------------------------------------------------